                           Case 2:19-cv-01431-JCM Document 19 Filed 05/08/20 Page 1 of 5



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    SYNTHESIS INDUSTRIAL HOLDINGS                        Case No. 2:19-CV-1431 JCM
                      I, LLC,
                 8                                                                          ORDER
                                                           Plaintiff(s),
                 9
                              v.
               10
                      U.S. BANK NATIONAL ASSOCIATION,
               11     et al.,
               12                                       Defendant(s).
               13
               14              Presently before the court is appellant Synthesis Industrial Holdings 1 LLC’s
               15     (“Synthesis”) appeal of the bankruptcy court’s order. (ECF Nos. 1 (notice of appeal); 6 (opening
               16     brief)). Appellee Rushmore Loan Management Services, LLC (“Rushmore”) filed its answering
               17     brief (ECF No. 15), to which Synthesis replied (ECF No. 17).
               18     I.       Background
               19              Synthesis filed the instant appeal arguing that Judge Nakagawa wrongly granted
               20     Rushmore’s motion to reconsider, void, revoke, or modify plan. The underlying dispute arises
               21     from the chapter 11 plan’s treatment of a first deed of trust secured by the property located at
               22     11604 Azule Celeste Place, Las Vegas, Nevada 89138 (“the property”). (ECF No. 15 at 2–3).
               23              Nonparties Eric and Sylvia Yugor borrowed $413,600 to purchase the property in 2007.
               24     Id. at 2. The loan was secured by a deed of trust, which was assigned to U.S. Bank National
               25     Association (“US Bank”) as trustee for the RMAC Trust Series 2016-CTT. Id. Rushmore
               26     services the loan for US Bank. (ECF Nos. 6 at 7; 15 at 2–3). The Yugors defaulted on the loan
               27     in 2016, and, on October 5, 2018, US Bank foreclosed on the property. (ECF No. 15 at 3).
               28

James C. Mahan
U.S. District Judge
                        Case 2:19-cv-01431-JCM Document 19 Filed 05/08/20 Page 2 of 5



                1            Unbeknownst to US Bank, Yugor1 transferred the property—in violation of the deed of
                2     trust—to Synthesis in September 2017. Id. at 3–4. Yugor did not record the grant bargain sale
                3     deed until October 4, 2018, the day before the noticed foreclosure sale. Id. Without informing
                4     either US Bank or Rushmore, Synthesis filed chapter 11 bankruptcy on the morning of October
                5     5. Id. at 4. Synthesis’s only asset in bankruptcy was the property. Id. Synthesis did not list
                6     Rushmore in its bankruptcy schedules, did not serve Rushmore, and served US Bank only by
                7     first class mail. (ECF Nos. 6 at 7; 15 at 4–5).
                8            Synthesis proceeded through its entire chapter 11 bankruptcy case and ultimately
                9     confirmed its chapter 11 plan. (ECF Nos. 6 at 7–12; 15 at 4–6). During the bankruptcy,
              10      Synthesis filed a claim on US Bank’s behalf. (ECF Nos. 6 at 9–10; 15 at 4–5). The claim
              11      reduced the principal amount of the loan to $50,000 despite the fact that the property had a fair
              12      market value of $242,953 and was encumbered by the $413,600 deed of trust. (ECF No. 15 at
              13      5).
              14             Synthesis argues that US Bank had actual notice of the bankruptcy due to its purported
              15      service by first class mail. (ECF No. 6 at 7, 25). Rushmore and US Bank aver that they received
              16      notice of Synthesis’s bankruptcy two months after plan confirmation. (ECF No. 15 at 4). On
              17      May 21, 2019, Rushmore filed its motion to reconsider, void, revoke, or modify plan. (ECF No.
              18      7 at 772).     On August 7, 2019, after a hearing on the motion, Judge Nakagawa granted
              19      Rushmore’s motion. Id. at 768–78. Synthesis appealed. (ECF No. 1).
              20      II.    Legal Standard
              21             Jurisdiction of appeal from an order of a bankruptcy court is governed by 28 U.S.C. §
              22      158. In re Rains, 428 F.3d 893, 900 (9th Cir. 2005). A district court has jurisdiction to hear
              23      appeals from “final judgments, orders, and decrees . . . and, with leave of the court, from
              24      interlocutory orders and decrees, of bankruptcy judges.” 28 U.S.C. § 158(a); In re Rains, 428
              25      F.3d at 900.
              26             The district court reviews a bankruptcy court’s conclusions of law, including its
              27      interpretation of the bankruptcy code, on a de novo basis. In re Rains, 428 F.3d at 900; In re
              28
                             1
                                 Sylvia Yugor passed away in February 2017. (ECF No. 15 at 3).
James C. Mahan
U.S. District Judge                                                     -2-
                        Case 2:19-cv-01431-JCM Document 19 Filed 05/08/20 Page 3 of 5



                1     Maunakea, 448 B.R. 252, 258 (D. Haw. 2011). Findings of fact are reviewed for clear error.
                2     United States v. Hinkson, 585 F.3d 1247, 1260 (9th Cir. 2009).
                3     III.   Discussion
                4            This case turns on the proper interpretation and application of Fed. R. Bankr. P. 7004(h),
                5     which provides as follows:
                6                    Service on an insured depository institution (as defined in section 3
                                     of the Federal Deposit Insurance Act) in a contested matter or
                7                    adversary proceeding shall be made by certified mail addressed to
                                     an officer of the institution unless—
                8
                9
                                     (1) the institution has appeared by its attorney, in which case the
              10                     attorney shall be served by first class mail;
              11
              12                     (2) the court orders otherwise after service upon the institution by
                                     certified mail of notice of an application to permit service on the
              13                     institution by first class mail sent to an officer of the institution
                                     designated by the institution; or
              14
              15
                                     (3) the institution has waived in writing its entitlement to service
              16                     by certified mail by designating an officer to receive service.
              17
                      Fed. R. Bankr. P. 7004.
              18
                             On one hand, Synthesis argues that US Bank, in its capacity as trustee, is not an insured
              19
                      depository institution such that Rule 7004(b)(3), not 7004(h), governs service. (See generally
              20
                      ECF No. 6). On the other, Rushmore contends that Judge Nakagawa properly found that US
              21
                      Bank is an insured depository institution entitled to Rule 7004(h)’s service requirements
              22
                      regardless of the capacity in which it appeared. (See generally ECF No. 15). Because the court
              23
                      finds that Synthesis was required by Rule 7004(h) to serve US Bank by certified mail, the
              24
                      bankruptcy court’s order is affirmed.2
              25
                             First, whether US Bank is an insured depository institution is a question of fact the court
              26
                      reviews for clear error. Hinkson, 585 F.3d at 1260. As both parties acknowledge, Judge
              27
              28             2
                              Rushmore also argues that the bankruptcy court lacked personal jurisdiction over US
                      Bank. (ECF No. 15 at 12–14). The court need not reach this issue.
James C. Mahan
U.S. District Judge                                                  -3-
                        Case 2:19-cv-01431-JCM Document 19 Filed 05/08/20 Page 4 of 5



                1     Nakagawa’s factual findings are entitled to extreme deference and must be upheld if they are
                2     “are plausible in light of the record viewed in its entirety.” Husain v. Olympic Airways, 316 F.3d
                3     829, 835 (9th Cir. 2002), aff’d, 540 U.S. 644 (2004) (citing United States v. Working, 224 F.3d
                4     1093, 1102 (9th Cir. 2000) (en banc)). Under this standard, the reviewing court “cannot reverse
                5     even if it is convinced it would have found differently.” Id.
                6            The bankruptcy court relied on both public records from the Federal Deposit Insurance
                7     Corporation (“FDIC”) and other cases involving US Bank to support its conclusion that US Bank
                8     is an insured depository institution. (ECF No. 7 at 777–78 and n.10). First, the FDIC clearly
                9     lists US Bank as an insured depository institution. Id. at 777 n.10 (citing FDIC BankFind, U.S.
              10      Bank National Association, available at https://research.fdic.gov/bankfind/detail.html (accessed
              11      July 31, 2019)). Second, parties in other bankruptcy cases involving US Bank—including one
              12      that Synthesis relied on when determining where to mail documents in this case—served US
              13      Bank by certified mail, as required by Rule 7004(h). Id. at 777–78.
              14             Accordingly, the court finds that the bankruptcy court did not clearly err by finding that
              15      US Bank is an insured depository institution.
              16             The court next considers whether Rule 7004(h) applies to insured depository institutions
              17      who appear only as trustees, rather than on their own behalf. This is a question of law the court
              18      reviews de novo. In re Rains, 428 F.3d at 900.
              19             Questions of statutory interpretation must begin—and, where appropriate, end—with the
              20      statute’s plan language. Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997). While the court
              21      need not look beyond a statute’s natural reading, it may consider other tools of statutory
              22      construction “in close cases, or where the statutory language is ambiguous” to ensure that the
              23      statute as a whole is “‘coherent and consistent.’”3 United States v. Monsanto, 491 U.S. 600, 611
              24
              25
                             3
                                 Synthesis relies on Rule 7004’s legislative history.         “Judicial investigation
              26      of legislative history has a tendency to become . . . an exercise in looking over a crowd and
                      picking out your friends.” Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 568
              27      (2005) (internal quotation marks and citation omitted). Because the rule is unambiguous, the
                      court need not—and should not—consider the legislative history.
              28

James C. Mahan
U.S. District Judge                                                   -4-
                        Case 2:19-cv-01431-JCM Document 19 Filed 05/08/20 Page 5 of 5



                1     (1989); Robinson, 519 U.S. at 340 (quoting United States v. Ron Pair Enterprises, Inc., 489 U.S.
                2     235, 240 (1989)).
                3            Rule 7004(h) requires that “service on an insured depository institution . . . in a contested
                4     matter or adversary proceeding . . . be made by certified mail . . . .” Fed. R. Bankr. P. 7004.
                5     Rule 7004(h) provides an exhaustive list of three exceptions where service by certified mail is
                6     not required.
                7                     When a statute sets forth a series of items included under a
                                      general rule, the canon of expressio unius est exclusio
                8                     alterius, under which a court infers an intention to make the
                                      statute’s application restricted and limits the application of
                9                     the statute to the specific listed examples, is often deemed
                                      applicable.
              10
              11      In re Mark Anthony Const., Inc., 886 F.2d 1101, 1106 (9th Cir. 1989)
              12             Nothing in the plain language of the rule and its exceptions indicates that service by
              13      certified mail is required only when an insured depository institution appearing on its own
              14      behalf. Similarly, nothing in the plan language suggests that service by anything other than
              15      certified mail is appropriate when the insured depository institution appears as a trustee. The
              16      court declines Synthesis’s invitation to read words into the statute or add exceptions to the
              17      exhaustive list Congress has already provided.
              18             Thus, the court finds that Synthesis was required to serve US Bank in accordance with
              19      Rule 7004(h). Because it did not, the bankruptcy court properly granted Rushmore’s motion to
              20      reconsider, void, revoke, or modify plan. The bankruptcy court’s order is affirmed.
              21      IV.    Conclusion
              22             Accordingly,
              23             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the bankruptcy court’s
              24      order be, and the same hereby is, AFFIRMED.
              25             The clerk is instructed to enter judgment and close the case accordingly.
              26             DATED May 8, 2020.
              27                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              28

James C. Mahan
U.S. District Judge                                                    -5-
